J-S31045-21

                                   2022 PA Super 24


    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    ANN LUTZ                                   :
                                               :
                       Appellant               :   No. 1047 EDA 2021

          Appeal from the Judgment of Sentence Entered May 18, 2021
      In the Court of Common Pleas of Carbon County Criminal Division at
                        No(s): CP-13-CR-0001094-217


BEFORE: STABILE, J., KING, J., and PELLEGRINI, J.*

OPINION BY PELLEGRINI, J.:                          FILED FEBRUARY 14, 2022

        Ann Lutz (Lutz) appeals from the judgment of sentence imposed in the

Court of Common Pleas of Carbon County (trial court) following her conviction

for possession of drug paraphernalia and possession of a small amount of

marijuana. Lutz challenges the trial court’s denial of her motion to suppress

the evidence recovered from her vehicle and the court’s application of the

plain view and search incident to arrest exceptions to the warrant

requirement. We vacate the judgment of sentence, affirm and reverse the

suppression order in part and remand for further proceedings.




____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S31045-21


                                               I.

                                               A.

       This case arises from Lutz’s arrest in May 2017 on charges of two counts

of driving under the influence of a controlled substance (DUI) and one count

each of possession of a controlled substance, possession of a small amount of

marijuana and possession of drug paraphernalia.1 Prior to her jury trial, Lutz

filed a motion to suppress evidence challenging the legality of the search of

her vehicle.

       Sergeant Shawn Nunemacher of the Lansford Police Department was

the only witness at the December 10, 2019 suppression hearing.                His

testimony reflected that on May 5, 2017, at 8:30 a.m., he responded to a

report of a suspicious vehicle parked at the foot of a private community on a

water authority road.       Police regularly patrolled this location because it is

known for its drug activity and as an area where people dump garbage.

       Sergeant Nunemacher approached Lutz’s vehicle, which was parked in

a rocky area, and he heard loud music coming from her car. Upon noticing

the police vehicle, Lutz exited her car, approached Sergeant Nunemacher and

walked toward him with a slow, staggered gait to identify herself. Sergeant

Nunemacher repeatedly asked Lutz for her driver’s license and “had to redirect



____________________________________________


1 75 Pa.C.S. §§ 3802(d)(1),(d)(2) (DUI charges relating to controlled
substance/drug impairment); 35 P.S. §§ 780-113(a)(16), (a)(31), (a)(32).


                                           -2-
J-S31045-21


her several times” before she retrieved it from her vehicle because she

“continued to talk and wander off other ways.” (N.T. Suppression, 12/10/19,

at 5). As they spoke, Sergeant Nunemacher detected the odor of alcohol on

Lutz’s breath and observed that she used slow, slurred speech. He asked Lutz

to perform three basic coordination tests and she exhibited a lack of balance

and signs of impairment during each test.

     Sergeant Nunemacher called for backup and two police officers arrived

at the scene to administer a preliminary breath test (PBT) to Lutz. Sergeant

Nunemacher testified that the officers were unable to obtain an accurate

reading because Lutz did not follow the instructions to provide an adequate

sample.   Lutz “wouldn’t consistently blow or she would give short pulsing

breaths so the PBT couldn’t get a reading” and he “explained to her that due

to her showing signs of impairment if she couldn’t give me something on the

PBT to show she wasn’t impaired, that I would be placing her under arrest for

DUI.” (Id. at 7).

     Sergeant Nunemacher then left Lutz in the custody of the two other

police officers to continue PBT testing and he checked on her vehicle which

was still running. Lutz had left her keys inside the car and the driver’s side

door open with the window down. Sergeant Nunemacher looked inside the

open door and immediately observed a metal pipe sitting on the driver’s seat.

He picked up the pipe and it “smelled very strongly of burnt marijuana” and

contained “remnants . . . and pieces in there.” (Id. at 24; see id. at 7-8).


                                    -3-
J-S31045-21


He described the pipe as “cylinder . . . [with] a cone on the end of it [] with

another end that is commonly used for smoking.”            (Id. at 17).     He

acknowledged that the pipe could be used to smoke tobacco, but explained

that “objects like this in my training and experience are commonly makeshift

pipes used for drug use.” (Id.).

        There were no occupants in Lutz’s vehicle and her personal belongings

and garbage filled the passenger seat and entire backseat of the car. Sergeant

Nunemacher took possession of the pipe and returned to where Lutz was in

the custody of the other officers. They advised that the PBT reading showed

a breath alcohol content (BrAC) of 0.06% but they were unable to confirm its

accuracy because of Lutz’s lack of cooperation in taking the test.2 Sergeant

Nunemacher informed Lutz that she was under arrest for suspicion of DUI,

placed her in handcuffs and gave her Miranda3 warnings. He asked Lutz if

she had anything illegal in the car and she admitted that she “might have

some marijuana.” (Id. at 9).

        Sergeant Nunemacher returned to Lutz’s vehicle and observed an open

beer can sitting in the center console. He testified that he was able to see

both the beer can and the metal pipe he had already confiscated “from the



____________________________________________


2The threshold BrAC for DUI─general impairment is 0.08%. See 75 Pa.C.S.
§ 3802(a)(2).

3   Miranda v. Arizona, 384 U.S. 436 (1966).


                                           -4-
J-S31045-21


open door . . . without even going in the vehicle.” (Id. at 9-10; see id. at

24).

       Sergeant Nunemacher then searched the car and recovered an eyeglass

case containing suspected marijuana from underneath the driver’s seat. He

also found a bag containing a blue pill and a cut straw from the area where

the driver’s seat meets the center console.4 Testing on the substance found

in the eyeglass case confirmed it was marijuana.                    Sergeant Nunemacher

testified that he did not ask Lutz for permission to search her vehicle because

“she was in custody for DUI” and he conducted the search “incident to arrest.”

(Id. at 10).

                                               B.

       The trial court denied Lutz’s suppression motion. Lutz filed a motion to

reconsider     the   ruling   in   light   of       our   Supreme    Court’s   decision   in

Commonwealth v. Alexander, 243 A.3d 177, 181 (Pa. 2020), which

addressed the requirements under the Pennsylvania Constitution of the

automobile exception to the warrant requirement.                     In Alexander, two

Philadelphia police officers stopped a vehicle driven by Alexander at 2:30 a.m.

The officers smelled marijuana and Alexander stated that he and his female

passenger, who owned the vehicle, had just smoked a blunt. Officer Godfrey



____________________________________________


4 The specific formulation of the pill was never identified and does not form
the basis of any charges in this case.


                                           -5-
J-S31045-21


arrested Alexander and placed him in the patrol vehicle, while the passenger

was removed from the car.       The officers searched the interior for more

marijuana but only found a metal box behind the driver’s seat.         The box

opened with a key Alexander had on his keychain and contained bundles of

heroin.   Alexander was charged with, inter alia, possession with intent to

deliver and filed a suppression motion challenging the search, which was

denied. At a bench trial, he was convicted of possession with intent to deliver.

See id. at 181.

      Our Supreme Court held “that Article I, Section 8 affords greater

protection to our citizens than the Fourth Amendment, and reaffirm our prior

decisions: the Pennsylvania Constitution requires both a showing of probable

cause and exigent circumstances to justify a warrantless search of an

automobile.”   Id.   “Obtaining a warrant is the default rule.     If an officer

proceeds to conduct a warrantless search, a reviewing court will be required

to determine whether exigent circumstances existed to justify the officer’s

judgment that obtaining a warrant was not reasonably practicable.”          Id.

(emphasis original). The Court remanded the case to the trial court, noting

that the testimony was not directed at the exigencies of the situation.

      The trial court denied Lutz’s motion for reconsideration determining that

Alexander did not impact its ruling because its decision did not “rest upon

the analytical underpinnings of the automobile exception to the warrant

requirement, but rather upon an application of the plain view and search


                                     -6-
J-S31045-21


incident to arrest exceptions to the warrant requirement.”          (Trial Court

Opinion, 3/17/20, at 3).

       The case proceeded to a jury trial where Lutz was found guilty of

possession of drug paraphernalia and possession of a controlled substance.

The trial court found Lutz guilty of possession of a small amount of marijuana

and not guilty of the DUI offenses.5 On May 18, 2021, the trial court imposed

a sentence of one year of probation on the possession of drug paraphernalia

conviction and a $150.00 fine on the possession of a small amount of

marijuana charge. Lutz timely appealed and she and the trial court complied

with Rule 1925. See Pa.R.A.P. 1925(a)-(b).

                                               II.

       On appeal, Lutz contends the trial court erred in denying her motion to

suppress. She challenges the trial court’s application of the plain view doctrine

and claims Sergeant Nunemacher unlawfully seized the metal pipe from her

vehicle because he was not justified in entering the car without a warrant.

Lutz also contests the trial court’s finding that Sergeant Nunemacher properly

searched her vehicle as incident to her arrest on suspicion of DUI.6

____________________________________________


5 Pursuant to a stipulation by the parties, the trial court vacated the simple
possession jury conviction in light of its bench conviction on the possession of
a small amount of marijuana charge.

6

       Our standard of review in addressing a challenge to the denial of
       a suppression motion is limited to determining whether the
(Footnote Continued Next Page)


                                           -7-
J-S31045-21


                                               A.

       “The law is clear that citizens are protected by both federal and state

constitutional provisions from unreasonable searches and seizures. U.S.

Const. Amend. IV; Pa. Const. Art. I, § 8.”          Martin, supra at 1228 (case

citation omitted).       A warrantless search or seizure is presumptively

unreasonable under the Fourth Amendment and Article I, § 8, subject to a

few established, well-delineated exceptions. See id. Such exceptions include

“the consent exception, the plain view exception, the inventory search

exception, the exigent circumstances exception, the automobile exception ...

the stop and frisk exception, and the search incident to arrest exception.”


____________________________________________


       suppression court’s factual findings are supported by the record
       and whether the legal conclusions drawn from those facts are
       correct.     Because the Commonwealth prevailed before the
       suppression court, we may consider only the evidence of the
       Commonwealth and so much of the evidence for the defense as
       remains uncontradicted when read in the context of the record as
       a whole. Where the suppression court’s factual findings are
       supported by the record, we are bound by these findings and may
       reverse only if the court’s legal conclusions are erroneous. Where
       . . . the appeal of the determination of the suppression court turns
       on allegations of legal error, the suppression court’s legal
       conclusions are not binding on an appellate court, whose duty it
       is to determine if the suppression court properly applied the law
       to the facts. Thus, the conclusions of law of the courts below are
       subject to our plenary review.

Commonwealth v. Martin, 253 A.3d 1225, 1227–28 (Pa. Super. 2021)
(citation omitted). Our scope of review of a suppression ruling is limited to
the evidentiary record that was created at the suppression hearing. See
Commonwealth v. Bumbarger, 231 A.3d 10, 15 (Pa. Super. 2020), appeal
denied, 239 A.3d 20 (Pa. 2020).


                                           -8-
J-S31045-21


Commonwealth v. Simonson, 148 A.3d 792, 797 (Pa. Super. 2016)

(citation omitted).

                                       B.

      We first address Lutz’s contention that her Fourth Amendment and

Article 1, § 8 rights were violated when Sergeant Nunemacher seized the

metal pipe from the driver’s seat of her vehicle. She argues that the plain

view exception did not relieve him of his obligation to obtain a search warrant.

      “The plain view doctrine provides that evidence in plain view of the

police can be seized without a warrant.” Commonwealth v. Luczki, 212

A.3d 530, 546 (Pa. Super. 2019) (citation omitted). “This doctrine permits a

valid warrantless seizure of an item where: (1) the police have not violated

the Fourth Amendment in arriving at the location from which the item could

be viewed; (2) the item is in plain view; (3) the incriminating character of the

item is immediately apparent; and (4) the police have a lawful right of access

to the item itself.” Id. (citation omitted).

      “There can be no reasonable expectation of privacy in an object that is

in plain view.” Id. at 547 (citation omitted). “There is no reason a police

officer should be precluded from observing as an officer what would be entirely

visible to him as a private citizen.” Id. (citation omitted). To assess whether

the incriminating nature of an object was immediately apparent to the police

officer, reviewing courts must consider the totality of the circumstances. See




                                      -9-
J-S31045-21


id. “In viewing the totality of the circumstances, the officer’s training and

experience should be considered.” Id. (citation omitted).

      In this case, it is clear from the record that Sergeant Nunemacher was

lawfully outside of Lutz’s still-running vehicle when he first observed the pipe

in plain view on the driver’s seat from the vantage point of the open car door

and window. The legality of the seizure of the pipe hinges on whether its

incriminating character was readily apparent and whether the Sergeant had a

lawful right of access to the pipe itself. See Luczki, supra at 546.

      An officer can never be 100 percent certain that an item in plain view is

incriminating, but his belief must be supported by probable cause.         See

Commonwealth v. Turner, 982 A.2d 90, 92 (Pa. Super. 2009), appeal

denied, 992 A.2d 889 (Pa. 2010). A determination of probable cause requires

only a probability and not a prima facie showing of criminal activity applying

a totality of the circumstances test. See Commonwealth v. Grooms, 247

A.3d 31, 38 (Pa. Super. 2021).        “Thus, probable cause is a practical,

nontechnical conception: it is a fluid concept—turning on the assessment of

probabilities in particular factual contexts not readily, or even usefully,

reduced to a neat set of legal rules.” Id. (citation omitted).

      Indicia of illegal marijuana use forming the basis of probable cause has

been impacted by the enactment of the Medical Marijuana Act (MMA) in




                                     - 10 -
J-S31045-21


Pennsylvania.7 Commonwealth v. Barr, 2021 WL 6136363 (Pa. filed Dec.

29, 2021), a case involving the “plain smell” doctrine rather than “plain view,”

is instructive and was not available to the trial court at the time it decided

Lutz’s suppression motion. In Barr, our Supreme Court held that “the odor

of marijuana alone does not amount to probable cause to conduct a

warrantless search of a vehicle but, rather, may be considered as a factor in

examining the totality of the circumstances.” Id. at *15.

       In that case, Pennsylvania State Police troopers pulled over a vehicle

driven by the defendant’s wife for a Vehicle Code violation and they detected

the smell of burnt marijuana as they approached the vehicle. The troopers

stated their intention to search the vehicle based upon probable cause from

the odor of marijuana, whereupon the defendant, who was in the passenger

seat of the vehicle, presented a medical marijuana identification card. After

the troopers recovered a firearm and marijuana from the vehicle, the

defendant was charged with person not to possess a firearm and possession

of a small amount of marijuana.

       In analyzing the impact of the MMA on probable cause assessments, the

Court found “that the MMA makes abundantly clear that marijuana no longer

is per se illegal in this Commonwealth.            Accordingly, the enactment of the



____________________________________________


7    The     General    Assembly      enacted     the     MMA,      35  P.S.
§§ 10231.101─10231.2110. with an effective date of May 2016. It became
effective approximately one year prior to the search of Lutz’s vehicle.

                                          - 11 -
J-S31045-21


MMA eliminated this main pillar supporting the ‘plain smell’ doctrine as applied

to the possession or use of marijuana.” Id. at *12. However,

             the [Controlled Substance, Drug, Device and Cosmetic Act,
      35 P.S. §§ 780-101─144] still renders possession of marijuana
      illegal for those not qualified under the MMA. Thus, the smell of
      marijuana indisputably can still signal the possibility of criminal
      activity. Given this dichotomy, we conclude that the odor of
      marijuana may be a factor, but not a stand-alone one, in
      evaluating the totality of the circumstances for purposes of
      determining whether police had probable cause to conduct a
      warrantless search.

            In so doing, we emphasize that the realization that a
      particular factor contributing to probable cause may involve legal
      conduct does not render consideration of the factor per se
      impermissible, so long as the factor is considered along with other
      factors that, in combination, suggest that criminal activity is afoot.
      As recognized by the Commonwealth, the totality-of-the-
      circumstances analysis encompasses the consideration of factors
      that may arguably be innocent in nature.

Id. at *13 (case citation omitted).

      The Supreme Court determined that because the record supported the

trial court’s conclusion that the troopers searched the car in question based

solely on the odor of marijuana coming from it, the trial court properly granted

the defendant’s motion to suppress. See id. at *15.

      Here, in contrast to Barr, the suppression record establishes that at the

time Sergeant Nunemacher approached Lutz’s still-running vehicle, several

factors contributed to his belief that there was probable cause that she had

engaged in driving under the influence of alcohol or a controlled substance.

He smelled the odor of alcohol on her breath when she spoke and her speech

was slow and slurred. Lutz walked with a sluggish gait, wandered off while

                                      - 12 -
J-S31045-21


she was speaking with him and failed three basic coordination tests.          She

referenced no medical marijuana identification card and she was parked in a

location known to police as frequented by drug users.

      As previously noted, Sergeant Nunemacher acknowledged that the

metal pipe could be used to smoke tobacco, but unequivocally opined that

“objects like this in my training and experience are commonly makeshift pipes

used for drug use.” (Id. at 17). Based on the totality of the circumstances,

we conclude Sergeant Nunemacher’s belief that the pipe in plain view was

readily discernible as incriminating in nature provided ample probable cause.

See Turner, supra at 92, 94 (holding defendant cannot claim legitimate

expectation of privacy in shotgun shell laying on front passenger seat clearly

visible from outside of an unlocked, unoccupied vehicle).

      Because, in addition to probable cause, Alexander requires exigent

circumstances to enter the car, we now turn to the question of whether

Sergeant Nunemacher had a lawful right of access to go into the car and seize

the pipe itself without getting a warrant. In this case, the still-running vehicle

and open car door fulfilled the requirement of exigent circumstances because

the Sergeant needed to enter the car to turn off the ignition. Once he entered

the vehicle to safely secure the scene, he had lawful access to the pipe sitting

on the driver’s seat and seizure of it was lawful under the plain view doctrine,

as informed by Alexander.




                                     - 13 -
J-S31045-21


                                      C.

      We next address Lutz’s challenge to the trial court’s finding that

Sergeant Nunemacher properly searched her vehicle as incident to her arrest

on suspicion of DUI.   Lutz contends that because she was handcuffed and

detained by two police officers outside of the immediate vicinity of her vehicle

at the time Sergeant Nunemacher conducted the search and she could not

access the contents of her car, the search incident to arrest exception to the

warrant requirement does not apply. We agree.

      “The search incident to arrest exception allows arresting officers, in

order to prevent the arrestee from obtaining a weapon or destroying

evidence, to search both the person arrested and the area within his

immediate control.” Commonwealth v. Simonson, 148 A.3d 792, 799

(Pa. Super. 2016) (citation omitted; emphasis added).        Furthermore, this

“exception to warrantless searches permits police to search an arrestee’s

person as a matter of course, without a case-by-case adjudication of whether

such search is likely to protect officer safety or evidence.” Commonwealth

v. Yorgey, 188 A.3d 1190, 1198 (Pa. Super. 2018) (en banc) (emphasis

added; citation omitted). “Stated another way, in all cases of lawful arrests,

police may fully search the person incident to the arrest.” Commonwealth

v. Ingram, 814 A.2d 264, 272 (Pa. Super. 2002) (emphasis added; citation

omitted).




                                     - 14 -
J-S31045-21


      In this case, Sergeant Nunemacher searched Lutz’s vehicle incident to

her arrest on suspicion of DUI. Thus, the relevant search and seizure did not

involve “the person arrested [or] the area within h[er] immediate control.”

Simonson, supra at 799 (emphasis added). While Lutz was in the general

vicinity of her car at the time of the search, she was handcuffed and in the

custody of two police officers.   There was no risk that she would obtain a

weapon from her vehicle or destroy evidence indicating that she was

intoxicated. It was also not in plain view. Because the search at issue was

not related to Lutz’s person whatsoever, it was not lawful as incident to her

arrest; therefore, this exception did not operate to relieve police of the default

requirement to seek a warrant to search the entire vehicle.

      In sum, our review of the record in conjunction with the foregoing case

law supports Lutz’s claim that the evidence of the marijuana contained in the

eyeglass case under the driver’s seat found during the search incident to her

arrest should have been suppressed. However, the evidence of the metal pipe

was properly admitted by the trial court under the plain view doctrine.

Accordingly, we affirm the suppression order in part as to the metal pipe but

reverse its denial of Lutz’s motion to suppress the marijuana in the eyeglass

case and remand for further proceedings consistent with this Opinion.

      Suppression Order affirmed in part and reversed in part. Judgment of

sentence vacated.     Case remanded for further proceedings.          Jurisdiction

relinquished.


                                     - 15 -
J-S31045-21




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/14/2022




                          - 16 -